Order filed October 13, 2020.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00252-CV
                                  ____________

     IN THE MATTER OF THE MARRIAGE OF MAYRA LIZABETH
              RAMIREZ CARBAJAL AND VINCE CASIMIR


                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-80554

                                   ORDER

      Appellant’s brief was due October 5, 2020. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 4, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.